Citation Nr: 0027240	
Decision Date: 10/13/00    Archive Date: 10/19/00	

DOCKET NO.  99-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran has Level X hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for left ear hearing 
loss is found.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6101 
(in effect prior to June 10, 1999) and 38 C.F.R. §§ 4.85, 
4.86 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1998, the veteran requested that his 
service-connected left ear hearing loss be reevaluated.  On 
an authorized audiological evaluation in December 1998, pure 
tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
LEFT
95
85
95
105

Speech audiometry revealed speech recognition ability of 38 
percent in the left ear and of 94 percent in the right ear.  
The audiologist found moderate to severe sensorineural 
hearing loss with normal speech recognition and severe to 
profound mixed hearing loss with severe loss in speech 
recognition.  

In his appeal, the veteran contends that his hearing loss is 
severe.  Based on a review of the audiological report, the 
undersigned is in total agreement.  The RO appears to have 
made a mistake regarding the proper calculation of the 
disability evaluation based on the audiological test.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA has changed the 
regulations pertaining to the evaluation of hearing loss 
during the course of the veteran's appeal.  These changes 
became effective June 10, 1999.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO has not had the opportunity to evaluate the veteran's 
claim under the new regulations.  However, in this case, the 
Board believes that a remand to afford the RO an opportunity 
to review the veteran's claim is not necessary.  The 
pertinent regulations do not contain any substantive changes 
that affect this particular case, but generally add certain 
provisions that were already the practice of the VA.  
38 C.F.R. § 4.85 (1999).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  The veteran has already 
been afforded the hearing tests required by the new 
regulations, and these were used by the RO in the evaluation 
of his claim.  Therefore, the Board is able to evaluate this 
claim under the new regulations without prejudice to the 
veteran, and will proceed with consideration of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).  As noted above, the most recent hearing testing in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz were 
95, 85, 95, and 105, respectively, for the left ear, for an 
average of 95 decibels.  Speech discrimination for the left 
ear was 38 percent.  Such audiometric findings reflect 
Level X under both the old and new regulations.  Accordingly, 
under both either the old or new regulations, the December 
1998 audiometric testing warrants a 10 percent evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6101.  

The RO appears to have miscalculated.  The Board has also 
considered whether an evaluation in excess of 10 percent is 
warranted.  However, when a veteran is service connected for 
hearing loss in one ear, the hearing in the other ear must be 
considered normal for purposes of rating the 
service-connected hearing loss.  VAOPGCPREC 32-97 (August 29, 
1997).  Consequently, such hearing acuity warrants only a 
10 percent evaluation based solely on the veteran's 
service-connected severe left ear hearing loss under 
38 C.F.R. § 4.85, Diagnostic Code 6101 (1999).  

In light of the foregoing, the preponderance of the evidence 
clearly supports the veteran's claim for a compensable 
evaluation for left ear hearing loss.  The Board wishes to 
apologize to the veteran for this miscalculation.  






ORDER

Entitlement to a 10 percent evaluation for the 
service-connected left ear hearing loss is granted.  


		
	Richard B. Frank
	Veterans Law Judge
Board of Veterans' Appeals



 

